UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) SR Services, LLC 300 Delaware Ave, Suite 800 Wilmington, DE19801 (Name and address of agent for service) (877) 756-PURE Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2015 PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF Ticker: SILJ PureFunds™ ISE Cyber Security ETF Ticker: HACK PureFunds™ ETFs TABLE OF CONTENTS March 31, 2015 Page Letter to Shareholders 2 Portfolio Allocation 4 Schedules of Investments 5 Statements of Assets and Liabilities 8 Statements of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Approval of Advisory Agreements and Board Considerations 23 Expense Examples 26 Information About the Portfolio Holdings 28 Information About Proxy Voting 28 Privacy Policy 29 1 PureFunds™ ETFs Dear Shareholder, Thus far, 2015 has been a banner year for PureFunds.With our most recent ETF launched in November 2014, our PureFunds ISE Cyber Security ETF (NYSE Arca Ticker: HACK) has been an immediate success.Cyber security has been a frequent headline grabber and investors have noticed.The timeliness and popularity of HACK has propelled a growth in total Assets Under Management for PureFunds which currently stands at $756 million (as of 5/27/15). Not only has 2015 been a strong year for asset growth in PureFunds ETFs, but we are also extremely proud to have won the following awards announced in 2015: Most Innovative ETP of 2014 - Capital Link ETP/ETF Awards Most Innovative ETF of 2014 (Americas) - Global ETF Awards Most Marketable Ticker of 2014 (Americas) - Global ETF Awards Ticker of the Year 2014 - ETF.com Awards Determined to increase our position in the financial community, PureFunds has also participated in cross-listing HACK on the Bolsa Mexicana de Valores, a move to turn PureFunds into an internationally recognized company and leader in technology related Exchange Traded Products.We are extremely proud of the many accomplishments PureFunds has achieved with its partners to date and strive to continue providing investors with access to in-demand investment themes and strategies. Although HACK has received the lion’s share of PureFunds’ media related attention in 2015, we are still excited to see what the rest of the year (and years to come) will bring for the silver markets.Silver prices continue to remain weak which has put pressure on many of the larger primary silver producers.PureFunds Junior Silver ETF (SILJ) focuses on a different area: companies exploring for silver and small-cap silver producers.We believe that a rise in the demand for silver could put significant upward pressure on silver prices which may benefit companies held by our Junior Silver ETF, SILJ. On behalf of PureFunds and our industry leading partners, I would like to thank you for your continued interest in PureFunds and our unique suite of ETFs.We endeavor to provide our investors with new and innovative products and look forward to continuing this tradition for years to come. You can find further details about HACK and SILJ by visiting www.pureetfs.com, or by calling 1-877-756-PURE. Sincerely, Samuel Masucci III Chairman of the Board 2 PureFunds™ ETFs Past performance does not guarantee future results. The opinions expressed above are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a current prospectus. Investing involves risk, including the possible loss of principal. Shares of any ETF are bought and sold at market price (not NAV), may trade at a discount or premium to NAV and are not individually redeemed from the Funds. Brokerage commissions will reduce returns. Narrowly focused investments typically exhibit higher volatility. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for investments in emerging markets. Non-diversified funds may concentrate assets in fewer individual holdings than a diversified fund. Therefore, the Funds may be more exposed to individual issuer volatility than a diversified fund. Funds that are less diversified across countries or geographic regions are generally riskier than more geographically diversified funds and risks associated with such countries or geographic regions may negatively affect a Fund. Investments in small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in some economies that are heavily dependent upon trading with key partners. Any reduction in this trading may cause an adverse impact on the economy in which the Funds invest. Fund returns may not match or achieve a high degree of correlation with the return of the Index. To the extent the Funds utilize a sampling approach, it may experience tracking error to a greater extent than if a Fund had sought to replicate the Index. The PureFunds ISE Junior Silver ETF is subject to risks associated with the worldwide price of silver and the costs of extraction and production. Worldwide silver prices may fluctuate substantially over short periods of time, so the Fund’s share price may be more volatile than other types of economic conditions, tax treatment, government regulation and intervention, and world events in the regions in which the companies operation. Several foreign countries have begun a process of privatizing certain entities and industries. Privatized entities may lose money or be renationalized. The ETF.com Awards Dinner gathers to celebrate and recognize the achievements, the successes and the continued progress of the ETF industry. Awards were based on nominations by a committee of analysts and industry specialists who actively follow ETP/ETFs.ETF.com is the world’s leading authority on exchange-traded funds. ETF.com delivers clear, independent and authoritative education and analysis about ETFs online, in print and at its industry-leading events. The firm’s marquee properties include its website (ETF.com), its print publications (ETF Report and ETF Report UK) and its conferences, highlighted by the largest ETF conferences in the world, Inside ETFs and Inside ETFs Europe., visit www.ETF.com The Annual ETF Global Awards brings together some of the most innovative and progressive industry experts within the ETP space. The awards are determined by statistical ranking information conducted by expert ETF analysts and votes sent to industry participants worldwide. The results are a representation of global industry views and a testament to the leaders and emerging players in the ETP space. For more information on the Annual ETF Global Awards, visit www.globaletfawards.com Capital Link is the host of the Annual Closed End Fund & ETP Awards, which aim to identify and recognize those fund sponsors and executives who consistently apply high standards of financial disclosure, investor and shareholder relations and innovation. The CEF & ETP Awards are based on nominations by a committee of analysts and industry specialists who actively follow CEFs and ETFs. For a complete list of award recipients, visit www.capitallink.com 3 PureFunds™ ETFs PORTFOLIO ALLOCATIONS As of March 31, 2015 (unaudited) PureFundsTM ISE Junior Silver PureFundsTM (Small Cap ISE Cyber Miners/Explorers) Security ETF ETF As a percent of net assets: Canada % % Finland — Israel — Japan — Netherlands — Poland — Republic of Korea — United Kingdom — United States Short-Term and other Net Assets % % 4 PureFunds™ ETFs PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments March 31, 2015 (Unaudited) Market Shares Value COMMON STOCKS - 97.0% Metals & Mining - 97.0% Canada - 82.0% Alexco Resource Corporation (a) $ Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) Fortuna Silver Mines, Inc. (a) Great Panther Silver Ltd. (a) Impact Silver Corporation (a) Kootenay Silver, Inc. (a) MAG Silver Corporation (a) Mandalay Resources Corporation (a) Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Revett Mining Company, Inc (a) Sabina Gold & Silver Corporation (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Sierra Metals, Inc. (a) Silver Standard Resources, Inc. (a) Silvercorp Metals, Inc. (a) SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) United Kingdom - 12.3% Hochschild Mining Plc (a) United States - 2.7% Golden Minerals Company (a) Silver Bull Resources, Inc. (a) Total Metals & Mining TOTAL COMMON STOCKS (Cost $7,428,766) Total Investments (Cost $7,428,766) - 97.0% Other Assets in Excess of Liabilities - 3.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 5 PureFunds™ ETFs PureFundsTM ISE Cyber Security ETF Schedule of Investments March 31, 2015 (Unaudited) Market Shares Value COMMON STOCKS - 99.8% Canada - 0.8% Absolute Software Corporation (a) $ Finland - 2.5% F-Secure OYJ Israel - 13.1% Check Point Software Technologies, Ltd. (a) Cyber-Ark Software Ltd (a) Radware Ltd. (a) Japan - 4.2% Trend Micro, Inc. Netherlands - 4.9% AVG Technologies N.V. (a) Gemalto N.V. Gemalto N.V. - ADR 1 40 Poland - 0.2% Comp S.A. (a) Republic of Korea - 4.7% AhnLab, Inc. + (a) United States - 69.4% Barracuda Networks, Inc. (a) Cisco Systems, Inc. Exelis, Inc. FireEye, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) Imperva, Inc. (a) Infoblox, Inc. (a) IntraLinks Holdings, Inc. (a) Juniper Networks, Inc. ManTech International Corporation Palo Alto Networks, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) Science Applicants International Corporation Splunk, Inc. (a) Symantec Corporation The KEYW Holding Corporation (a) + The accompanying notes are an integral part of these financial statements. 6 PureFunds™ ETFs PureFundsTM ISE Cyber Security ETF Schedule of Investments March 31, 2015 (Unaudited) (Continued) Market Shares Value VASCO Data Security International, Inc. (a) $ WidePoint Corporation (a) Zix Corporation (a) TOTAL COMMON STOCKS (Cost $484,039,378) Total Investments (Cost $484,039,378) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. ADR American Depositary Receipt. + Affiliated company as defined by the Investment Company Act of 1940. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp FundServices, LLC. The accompanying notes are an integral part of these financial statements. 7 PureFunds™ ETFs STATEMENTS OF ASSETS AND LIABILITIES As of March 31, 2015 (Unaudited) PureFundsTM ISE Junior Silver (Small Cap PureFundsTM Miners/Explorers) ISE Cyber ETF Security ETF ASSETS Investments in unaffiliated securities, at value* $ $ Investments in affiliated securities, at value* — Total investments, at value Foreign currency Receivable for fund shares sold — Dividends and interest receivable Receivable for investments sold Total Assets LIABILITIES Payable for investments purchased — Management fees payable Total Liabilities Net Assets $ $ NET ASSETS CONSIST OF: Paid-in Capital $ $ Undistributed (accumulated) net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investments in securities ) Foreign currency and translation of other assets and liabilities in foreign currency (9 ) Net Assets $ $ *Identified Cost: Investments in unaffiliated securities $ $ Investments in affiliated securities — Foreign currency Shares Outstanding^ Net Asset Value, Offering and Redemption Price per Share $ $ ^ No par value, unlimited number of shares authorized The accompanying notes are an integral part of these financial statements. 8 PureFunds™ ETFs STATEMENTS OF OPERATIONS For the period ended March 31, 2015 (Unaudited) PureFundsTM ISE Junior Silver PureFundsTM (Small Cap ISE Cyber Miners/Explorers) Security ETF ETF* INVESTMENT INCOME Income: Dividends from unaffiliated securities $ $ Total Investment Income Expenses: Management fees Total Expenses Net Investment Income (Loss) ) ) REALIZED & UNREALIZED GAIN(LOSS) ON INVESTMENTS Net Realized Gain (Loss) on: Unaffiliated investments ) Affiliated investments — ) Foreign currency ) ) Net Change in Unrealized Appreciation(Depreciation) of: Investments in securities and foreign currency ) Foreign currency (2
